Fourth Court of Appeals
                            San Antonio, Texas
                                November 21, 2019

                     No. 04-19-00337-CR & 04-19-00338-CR

                            Ronald Edward WILSON,
                                    Appellant

                                         v.

                              The STATE of Texas,
                                    Appellee

           From the 227th Judicial District Court, Bexar County, Texas
                  Trial Court No. 2016CR6020, 2018CR1609
                Honorable Kevin M. O'Connell, Judge Presiding


                                  ORDER
        We grant the Appellant’s motion to consolidate appeal numbers 04-19-
00337-CR and 04-19-00338-CR, and order these appeals are consolidated. See,
e.g., Katzenmaier v. State, No. 04-18-00173-CR, 2018 WL 2694462, at *1 (Tex.
App.—San Antonio June 6, 2018, no pet.) (mem. op.) (per curiam) (consolidating
appeals “[i]n the interest of efficient administration of [the] court’s docket”).

         We order the parties to file all future motions, briefs, and other pleadings
as if the appeals were one, but to put both appeal numbers in the style of the case.
See TEX. R. APP. P. 9.4(g) (requiring a document’s front cover to contain “the
case number”). However, the record filed in each appeal will remain separate and,
if supplementation of the record becomes necessary, the supplemental material
must be filed in the appeal to which it applies. The court will dispose of both
appeals in the same judgment, opinion, and mandate.



                                              _________________________________
                                              Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2019.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court